DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is responsive to the correspondence filled on 3/29/22.
3.	Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/12/19 and 11/14/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.

Response to Arguments


Applicant's arguments filed 3/29/22 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub. No. 20190199921 A1), in view of Xie (U.S. Pub. No. 20190238612 A1).

Regarding to claim 1 and 11:

11. Oh teach an apparatus of processing an omnidirectional image, comprising: (Oh Fig. 1, Fig. 27 [0050] 360 content refers to content for realizing and providing VR and may include a 360 video and/or 360 audio. The 360 video may refer to video or image content which is necessary to provide VR and is captured or reproduced omnidirectionally (360 degrees))
receive media data related to at least one track of omnidirectional content (Oh [0124] the 360 video related metadata may be received from the metadata processor. The encapsulation processor can encapsulate the data in a file format such as ISOBMFF, CFF or the like or process the data into a DASH segment or the like. The encapsulation processor may include the 360 video related metadata in a file format. The 360 video related metadata may be included in a box having various levels in SOBMFF or may be included as data of a separate track in a file) which is selected based on the information related to the selected viewport, (Oh [0128] the transmission side feedback processor may forward viewport information received from a reception side to the data encoder. The data encoder may encode regions including an area indicated by the viewport information in higher quality (UHD and the like) than that of other regions) and metadata related to the omnidirectional content, (Oh [0128] information about region rotation, that is, rotation directions, angles and the like may be signaled through 360 video related metadata) and render the omnidirectional content based on the received media data and the received metadata, and wherein the metadata comprises: (Oh [0077] the moov box (movie box) may be a box including metadata about media data of the corresponding media file. The moov box may serve as a container for all metadata. The moov box may be a highest layer among boxes related to metadata. According to an embodiment, only one moov box may be present in a media file. Oh [0137] The data decoder can decode the 360 video data. The data decoder may receive metadata necessary for decoding from the metadata parser. The 360 video related metadata acquired in the data decoding process may be forwarded to the metadata parser. [0138] The metadata parser can parse/decode the 360 video related metadata. The metadata parser can forward acquired metadata to the data decapsulation processor, the data decoder, the re-projection processor and/or the renderer. [0139] The re-projection processor can perform re-projection on the decoded 360 video data. The re-projection processor can re-project the 360 video data on a 3D space. The 3D space may have different forms depending on 3D models. The re-projection processor may receive metadata necessary for re-projection from the metadata parser. For example, the re-projection processor may receive information about the type of a used 3D model and detailed information thereof from the metadata parser. According to an embodiment, the re-projection processor may re-project only 360 video data corresponding to a specific area of the 3D space on the 3D space using metadata necessary for re-projection [render])
first information indicating information related to a region on an omnidirectional image of the omnidirectional content, wherein the first information comprises: (Oh [0165] although the 360 video data can be projected on the basis of the cubic projection scheme as described above, the 360 video data may be projected on the basis of a cylindrical projection scheme. Specific embodiments of a method of deriving a projected frame on the basis of the cylindrical projection scheme and a method of applying the region-wise packing process)
information indicating a center yaw angle of the region (Oh [0223] FIG. 13-16 a point at a yaw angle of center_yaw+yaw_range/2) which is not less than -180 degrees and not more than 180 degrees, (Oh [0151] FIG. 8(a), a yaw angle can represent a rotation direction and degree on the basis of the yaw axis and the range of the yaw angle can be 0 to +360 degrees or −180 to +180 degrees) information indicating a center pitch angle of the region (Oh [0223] FIG. 13-16 a pitch angle of center_pitch+pitch_range/2 in the spherical coordinates can be mapped to the top-left pixel of the front region, the left region, the right region or the back region and a point at a yaw angle of center_yaw−yaw_range/2 and a pitch angle of center_pitch+ pitch_range/2 in the spherical coordinates can be mapped to the top-right pixel of the front region, the left region, the right region or the back region) which is not less than -90 degrees and not more than 90 degrees, (Oh [0151] FIG. 8(a) the pitch angle increases with decreasing distance from the Arctic and the range of the Arctic angle can be assumed to be −90 to +90 degrees) 
which is angle not less than 0 degrees and not more than 360 degrees, (Oh [0151] FIG. 8(a), a yaw angle can represent a rotation direction and degree on the basis of the yaw axis and the range of the yaw angle can be 0 to +360 degrees or −180 to +180 degrees) which is not less than 0 degrees and not more than 180 degrees, (Oh [0151] FIG. 8(a) the pitch angle increases with decreasing distance from the Arctic and the range of the Arctic angle can be assumed to be −90 to +90 degrees) 
and second information indicating a content coverage of the at least one track, (Oh [0124] the encapsulation processor can encapsulate the encoded 360 video data and/or 360 video related metadata in a file format. Here, the 360 video related metadata may be received from the metadata processor. The encapsulation processor can encapsulate the data in a file format such as ISOBMFF, CFF or the like or process the data into a DASH segment [content coverage related to segment is shown in Fig. 4 – 2210 MPD and [0101-0116]] or the like. The encapsulation processor may include the 360 video related metadata in a file format. The 360 video related metadata may be included in a box having various levels in SOBMFF or may be included as data of a separate track in a file) and third information indicating a format of rendering the omnidirectional content. (Oh [0136] the decapsulation processor can decapsulate the 360 video data in a file format received from the reception processor. The decapsulation processor can acquired 360 video data and 360 video related metadata by decapsulating files in ISOBMFF or the like. The decapsulation processor can forward the acquired 360 video data to the data decoder and forward the acquired 360 video related metadata to the metadata parser. The 360 video related metadata acquired by the decapsulation processor may have the form of a box or a track in a file format. The decapsulation processor may receive metadata necessary for decapsulation from the metadata parser as necessary) 

Oh do not explicitly teach a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor is configured to: select a viewport, transmit information related to the selected viewport, information indicating a yaw width of the region and information indicating a pitch width of the region.

However Xie teach a transceiver; and at least one processor coupled to the transceiver, wherein the at least one processor is configured to: (Xie [0239] In a current client-orientated system-layer video streaming media transmission solution, a DASH standard frame may be used. FIG. 1) 
select a viewport, transmit information related to the selected viewport, (Xie [0019] FIG. 16  a client may request a first bitstream based on viewport information of a user, and the client may further request a second bitstream. The first bitstream is obtained by encoding video data in a first spatial object, and the second bitstream is obtained by encoding video data in a second spatial object) 
information indicating a yaw width of the region and information indicating a pitch width of the region (Xie FIG. 11 [0252]  By using the yaw angle as an example, the server may describe yaw angles of the FOV of the user in terms of a center location (center_pitch, center_yaw, and center_roll), a height (pitch_h), and a width yaw_w of a spherical surface by using center_pitch, center_yaw, center_roll, pitch_h, and yaw_w)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, further incorporating Xie in video/camera technology. One would be motivated to do so, to incorporate information indicating a yaw width of the region and information indicating a pitch width of the region. Oh [0223] FIG. 13-16 teach yaw width as range which is conceptually same but different nomenclature. Xie is brought in to show the evidence of yaw width as metadata. This functionality will improve efficiency.

Regarding to claim 2-3 and 12-13:

Cancelled.

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub. No. 20190199921 A1), in view of Xie (U.S. Pub. No. 20190238612 A1), further in view of Oh_428 (U.S. Pub. No. 20200084428 A1).

Regarding to claim 4 and 14:

4. Oh teach the method of claim 1, Oh do not explicitly teach wherein the metadata includes information indicating at least one of whether the at least one track is stitched, whether the at least one track is a whole or part of the omnidirectional image, a horizontal active range of the at least one track, a vertical active range of the at least one track, whether the at least one track is one by a platonic solid projection method, a type of the regular polyhedron, and field of view (FoV) information of the at least one track.

However Oh_428 teach wherein the metadata includes information indicating at least one of whether the at least one track is stitched, (Oh_428 [0192] In another embodiment of the 360-degree-video-related metadata according to the present invention, the 360-degree-video-related metadata may further include metadata related to the support range of the 360-degree video, metadata related to the vr_geometry field, metadata related to the projection_scheme field, metadata related to reception-side stitching) whether the at least one track is a whole or part of a omnidirectional image, (Oh_428 [0388] the omv_flag field may be a flag indicating whether 360-degree video (or omnidirectional video) is included in the video track. When the value of this field is 1, 360-degree video may be included in the video track. When the value of this field is 0, no 360-degree video may be included in the video track) a horizontal active range of the at least one track, a vertical active range of the at least one track, whether the at least one track is one by a platonic solid projection method, a type of the regular polyhedron, and field of view (FoV) information of the at least one track. (Oh_428 [0480] the min_field_of_view field and the max_field_of_view field may indicate the minimum/maximum values of vertical/horizontal FOV of a specific area to be indicated, included in each sample included in the track)

The motivation for combining Oh and Xie as set forth in claim 1 is equally
applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, further incorporating Xie and Oh_428 in video/camera technology. One would be motivated to do so, to incorporate a horizontal active range of the at least one track, a vertical active range of the at least one track, whether the at least one track is one by a platonic solid projection method, a type of the regular polyhedron, and field of view (FoV) information of the at least one track. This functionality will improve user experience.

Regarding to claim 5 and 15:

5. Oh teach the method of claim 1, Oh do not explicitly teach wherein the at least one track includes entire geometry of the VR virtual reality content, and wherein the at least one track is generated by stitching a captured omnidirectional image, projecting the stitched omnidirectional image onto a two-dimensional planar surface, and splitting a projected image.

However Oh_428 teach wherein the at least one track includes entire geometry of the VR virtual reality content, (Oh_428 [0165] the vr_geometry field may indicate the type of 3D model supported by the 360-degree video data. In the case in which the 360-degree video data is re-projected in a 3D space, as previously described, the 3D space may have a form based on the 3D model indicated by the vr_geometry field. In some embodiments, a 3D model used for rendering may be different from a 3D model used for re-projection indicated by the vr_geometry field) and wherein the at least one track is generated by stitching a captured omnidirectional image, (Oh_428 [0192] In another embodiment of the 360-degree-video-related metadata according to the present invention, the 360-degree-video-related metadata may further include metadata related to the support range of the 360-degree video, metadata related to the vr_geometry field, metadata related to the projection_scheme field, metadata related to reception-side stitching) projecting the stitched omnidirectional image onto a two-dimensional planar surface, and splitting the projected image. (Oh_428 Fig. 6 [0166] the projection_scheme field may indicate the projection scheme used when the 360-degree video data is projected on a 2D image. In the case in which the field has a value of 0, 1, 2, 3, 4, or 5, this may indicate that an equirectangular projection scheme, a cubic projection scheme, a cylindrical projection scheme, a tile-based projection scheme, a pyramidal projection scheme, or a panoramic projection scheme has been used.)

Regarding to claim 6 and 16:

6. Oh teach the method of claim 5, Oh do not explicitly teach wherein the at least one track is generated by an equirectangular projection (ERP) method or a platonic solid projection method.

However Oh_428 teach wherein the at least one track is generated by an 
equirectangular projection (ERP) method or a platonic solid projection method. (Oh_428 Fig. 6 [0166] the projection_scheme field may indicate the projection scheme used when the 360-degree video data is projected on a 2D image. In the case in which the field has a value of 0, 1, 2, 3, 4, or 5, this may indicate that an equirectangular projection scheme, a cubic projection scheme, a cylindrical projection scheme, a tile-based projection scheme, a pyramidal projection scheme, or a panoramic projection scheme has been used)

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub. No. 20190199921 A1), in view of Xie (U.S. Pub. No. 20190238612 A1), further in view of Lai (U.S. Pub. No. 20180048877 A1).

Regarding to claim 10 and 20:

10. Oh teach the method of claim 1, Oh do not explicitly teach wherein by a platonic solid projection method, the number of the at least one track is any one of 4, 6, 8, 12, and 20, wherein one of the at least one track corresponds to one face of the platonic solid projection method, wherein the at least one track overlaps each other, and wherein the method further comprises stitching the overlapping portions and projecting onto a two-dimensional planar surface.

However Lai teach wherein by a platonic solid projection method, the number of the at least one track is any one of 4, 6, 8, 12, and 20, wherein one of the at least one track corresponds to one face of the platonic solid projection method, (Lai [0078] In the FIG. 7 example, the box 730 identifies that the projection type is platonic solid projection. Further, the box 730 identifies that the number of faces is 6, thus the platonic solid is a cube. Then, the box 730 uses the face_id with value “1” to define and identify the partition. Lai [0080] In the FIG. 8 example, video content of a sphere surface is projected to faces 1-8 of an octahedron, and the faces 1-8 are re-arranged to form a 2D plane 820. In the example, partitions of the 2D plane 820 align with the boundaries of the faces 1-8, thus the face indexes can be used to identify the partitions. In an example, images of a face form a stream, and are structured in a track. [0081] In the FIG. 8 example, a box 830 is used to define a partition using face index. In an example, the box 830 is a sub-box for a track box, such as a box with ‘trak’ type, such that a track defined by the track box corresponds to the partition identified by the box 830) 

wherein the at least one track overlaps each other, (Lai [0008] selecting, from the one or more tracks, one or more covering tracks with spatial partitions covering a region of interest based on the correspondence, generating images of the region of interest based on the one or more covering tracks, and displaying the images of the region of interest) and wherein the method further comprises stitching the overlapping portions (Lai [0021] In an embodiment, the images taken by the cameras are overlapping, and can be stitched to provide a larger coverage of the surrounding space than a single camera. In an example, the images taken by the cameras can provide 360° sphere coverage of the whole surrounding space. It is noted that the images taken by the cameras can provide less than 360° sphere coverage of the surrounding space) and projecting onto a two-dimensional planar surface. (Lai [0028] It is also noted that the processing circuit 120 can encapsulate the media data using any suitable format. In an embodiment, the media data is encapsulated in a single track. For example, the ERP projection projects a sphere surface to a rectangular plane, and the single track can include a flow of the entire rectangular images of the rectangular plane. [0029] In another embodiment, the media data is encapsulated in multiple tracks. In an example, the ERP projection projects a sphere surface to a rectangular plane, and the rectangular plane is divided into multiple partitions (also known as “sub-pictures”). A timed sequence of images of a partition forms a track. Thus, video content of the sphere surface are structured into multiple tracks corresponding to the multiple partitions. [0030] In another example, the platonic solid projection projects a sphere surface into faces of a platonic solid. In the example, the sphere surface is partitioned according to the faces of the platonic solid. A timed sequence of images on a face forms a track. Thus, video content of the sphere surface are structured into multiple tracks corresponding to the faces of the platonic solid)

The motivation for combining Oh and Xie as set forth in claim 1 is equally
applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh, further incorporating Xie and Lai in video/camera technology. One would be motivated to do so, to incorporate at least one track overlaps each other, and wherein the method further comprises stitching the overlapping portions and projecting onto a two-dimensional planar surface. This functionality will improve image presentation.

Allowable Subject Matter

Regarding to claim 7-9 and 17-19:

Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482